Citation Nr: 1739643	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.  The Veteran died in May 2017 and the appellant is the Veteran's surviving spouse.  The appellant has been accepted as a substitute claimant for purposes of processing the claim to completion pursuant to 38 U.S.C.A. § 5121A (West 2014).  See July 2017 Letter to Appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

The Veteran testified at a July 2016 Board hearing before the undersigned Veterans Law Judge (VLJ) in Ft. Harrison, Montana.  A transcript of the hearing is of record.

Subsequent to the Statement of the Case (SOC) issued in April 2015, additional documents were associated with the claims file, to include private medical records submitted by the Veteran and VA treatment records and a VA examination report obtained by VA.  The Veteran filed his substantive appeal in May 2015 and therefore the documents submitted by the Veteran are subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  As to the records obtained by VA, waiver of consideration of such evidence by the AOJ is not assumed.  In any event, as the appellant's claim is being granted, there is no prejudice in the Board considering such documents in the first instance.
FINDING OF FACT

A lumbar spine disability, to include a L1 compression fracture and lumbosacral spine degenerative disease, is related to the Veteran's active service.


CONCLUSION OF LAW

A lumbar spine disability, to include a L1 compression fracture and lumbosacral spine degenerative disease, was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and appellant have contended that the Veteran had a lumbar spine disability that was related to an in-service parachute jump incident.  The Veteran filed a claim in December 2012 for entitlement to service connection for a lower back condition.  In a February 2013 statement, the Veteran stated that he was training to be a parachute rigger and that during a parachute jump in the spring of 1967 "I collided with another jumper, and in trying to avoid him, I ended up landing on my butt rather than my feet!  This damaged my back to the point where I was bedridden for days and on light duty for weeks."  A February 2013 statement from the Veteran's sister stated that "I remember our family receiving a telephone call from the hospital where [the Veteran] was taken after being injured in an incident during parachute training," referenced the Veteran parachuting with another person and that "[f]rom my understanding, the second person landed onto my brother causing him a back injury...I do remember that he was out of active duty for a while because of the injury."  In the December 2014 Notice of Disagreement (NOD), the Veteran stated that "I have documentation to prove I was certified in a free fall military parachute jump which caused my injury."  In this regard, of record is a service personnel record that stated on May 1, 1967 the Veteran "made a free fall parachute jump this date as a student."

As to service treatment records (STRs), the Board notes that military in-patient treatment records are stored separately from a veteran's STRs.  As such, in March 2015 the AOJ requested active duty in-patient clinical records for hospitalization due to a parachute injury in 1967 from the Naval Air Station NATTC in Lakehurst, New Jersey and a response was received that "all available requested clinical records have been sent."  See March 2015 VA Form 21-3101 (Request for Information).  The received records included an STR dated May 1, 1967 that noted a diagnosis of "Back Sprain, Severe" and noted "Parachute jump" under a heading of "circumstance of accident."

Included with the records received were records belonging to another Veteran.  One of these records (which clearly listed a different Veteran's name), noted under a heading of "Progress (Enter date of discharge and final diagnosis)" a date of May 5, 1967, noted "Improved" and reflected treatment relating an issue not obviously related to a back injury.  This record also contained a heading stating "complete physical examination is essentially negative except for the following" and a notation that followed was not obviously related to a back injury.  The remaining records received included blank documents, pages with the Veteran in this case's name on them that did not provide relevant information or pages that did not specifically list any veteran's name but that appeared to belong to a different veteran than the one in this case (based on the substance of the records relating to issues not obviously relating to a back injury).

The Veteran's remaining STRs did not reflect complaint or treatment related to the Veteran's back.  In this regard, a September 1967 Report of Medical Examination form noted upon clinical evaluation that the Veteran's spine was normal and noted no relevant defects or diagnoses.  Also of record were two September 1967 Report of Medical History forms in which the Veteran reported on one or both forms being in good health and denied ever having or having now swollen or painful joints; history of broken bones; bone, joint, or other deformity; or recurrent back pain.  On both forms, the Veteran also marked no to questions of "Have you ever had any illness or injury other than those already noted?" and "Have you consulted or been treated by clinics, physicians, healers, or other practitioners within the past 5 years?"  A March 1968 Report of Medical Examination form also noted upon clinical evaluation that the Veteran's spine was normal and noted no relevant defects or diagnoses.  A May 1968 Report of Medical Examination form contained similar findings.  On an accompanying May 1968 Report of Medical History form, the Veteran provided substantively similar information to the September 1967 Report of Medical History forms, to include denying that he ever had or was having now history of broken bones or recurrent back pain.  The November 1970 separation Report of Medical Examination form also noted upon clinical evaluation that the Veteran's spine was normal and noted no relevant defects or diagnoses.

The Veteran separated from active service in November 1970 and following service he served in the United States Army Reserves and Army National Guard.  Of record are substantively similar Report of Medical Examination forms dated in 1973, 1975, 1979, 1982, 1986, 1993 and 1995 that noted upon clinical evaluation that the Veteran's spine was normal and noted no relevant defects or diagnoses.  Accompanying these forms were Report of Medical History forms substantively similar to those previously discussed, which included the Veteran denying that he ever had or was having now broken bones or recurrent back pain.

As to other post-service evidence of record, the Veteran stated in a February 2013 statement that "[w]ith the temerarious abandon of youth and military tenacity, I recovered and went on with life.  For many years, the injury never bothered me."  The Veteran stated that "[i]n my [f]orties, I began going to a chiropractor but unfortunately he was killed in a vehicular accident so I have no records," that "[i]n my fifties, I started having lower back pain which I attributed to having led a hard, physical life" and that "[d]uring my sixties the situation was becoming debilitating to the point where my wife persuaded me to seek medical help.  In June 2012, I went to the V.A. clinic...and X-rays and an MRI results should be at your avail from the June exams."  

As referenced by the Veteran, of record is a June 2012 (prior to the Veteran filing the claim on appeal in December 2012) VA treatment note that stated that the Veteran was "here for evaluation of low back pain...No [history] of this.  says had a chipped ve[rt]ebra in military in past.  His pain is in the lower thoracic...progressive over last couple y[ea]rs.  xray at chiro[practor] few y[ea]rs ago was not fully normal."  X-rays appeared to have been ordered.  An August 8, 2012 VA treatment note stated that the Veteran's wife called "stating [the Veteran] was advised by Livingston doctor for '2 broken vertebrae and congenital bone disease'.  Had x-rays...at Livingston Memorial July 31."  A July 31, 2012 VA treatment note titled "consult fee procedure/test" stated to "[p]lease see scanned Livingston Imaging report in Vista Imaging Display," but it does not appear that the an x-ray report is of record.  An August 10, 2012 VA treatment note stated that that the Veteran's "xrays in Livingston do show L1 compr[ession fracture] he did have injury to back in 1960s parach[u]ting accident hosp[italized] for pain control for a few days.  Was told then that he had a 'bone chip.'"  An assessment was not definitive and referenced an MRI as the next step.  A September 2012 VA treatment note stated that a lumbar MRI showed degenerative arthritic disease and degenerative discs.        

The Veteran was afforded a VA examination in November 2013 and a Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) was completed.  Diagnoses were noted of lumbar spondylosis and compression deformity of L1, with a date of diagnosis for both listed as 1996.  Under the medical history section, the Veteran reported being hurt in the spring of 1967 in a parachute jump and that he was put on light duty for a few days and saw an unknown provider.  It was also noted that he had "no problems with back for rest of military career, saw chiropractor, not sure when he next saw med[ical] provider for [low back], xrays in [O]ct[ober] 1996."  Included as part of the DBQ were the results of October 1996 back x-rays that appeared to have been taken at a VA facility, though no records from this time period are currently of record.  An impression was noted of "old compression deformity of L1.  Degenerative change with joint space narrowing from L1-3 and spurring.  Spurring of L5."

The examiner stated that the Veteran had the diagnosis previously referenced and that "these have been present since 1996 and are chronic conditions.  The compression deformity implies some type of sports injury, fall or tumble, trauma or [motor vehicle crash]" and that "the degenerative change and disc space narrowing occurs with aging and daily 'wear-and-tear' and does not require or suggest any specific type of injury or mechanism."  The examiner also provided a negative opinion as to the issue of direct service connection and whether a current low back disability was related to the in-service parachute landing.  Portions of the examiner's comments and rationale included the following: "[t]here is no evidence found in [STRs] that any injury was incurred, nor any [symptom] caused, by the single parachute jump that [V]eteran reports," "[t]he absence of any medical evaluation or medical care in 1967 in [STRs] related to a parachute injury" and "[a] convincing chronology for a parachute injury would have at least some of the following elements: a visit to sick call immed[iately] after parachute jump for med[ical] evaluation, either for back pain or for other injuries such as [lower extremity] injury."  

In review of this rationale, it is based on an inaccurate factual premise in that examiner appeared to doubt the occurrence of an in-service low back injury following a parachute jump, as reported by the Veteran.  Beyond the Veteran's lay statements, subsequently obtained STRs included the referenced STR dated May 1, 1967 that noted a diagnosis of "Back Sprain, Severe" and noted "Parachute jump" under a heading of "circumstance of accident."  The evidence therefore clearly indicated that the Veteran sustained a back injury in service following a parachute jump and the November 2013 negative VA opinion that was based, at least in part, on the inaccurate factual premise that such injury did not occur is accordingly afforded no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stating that "[a]n opinion based upon an inaccurate factual premise has no probative value").

The Veteran was also afforded a VA examination in April 2015 and a Back Conditions DBQ was completed by a Family Nurse Practitioner.  Diagnoses were noted of lumbar spondylosis and compression deformity of L1, with a date of diagnosis for both listed as 1996.  The examiner listed both as "[n]on service connected."  Under the medical history section, it was noted that the Veteran reported "while doing his [parachute] jump he landed on someone and hurt his lower back.  He reports he was taken in for medical care, had an x-ray and was told he had a fractured vertebra" and that "Veteran reports he required medical care and notes it was painful to walk for at least 3-4 days.  He denies any other injuries to his back.  He reports he was on light duty and things got better."  It was also noted that the Veteran reported that "he had no issues during that time with his low back until he was in his 50's.  He reports his pain in low back increased to the point that he required more medical visits."  The examiner also included the results of the previously referenced September 2012 MRI, which noted an impression of "[d]egenerative disc disease and osteoarthritis" and "[o]ld compression fracture of L1."

A negative opinion as to direct service connection was provided.  The examiner provided a lengthy and detailed rationale in support of the opinion.  A portion of the rationale stated "[t]here is a record dated 05/01/1967, stating 'Admission note- Back sprain, severe-Parachute jump'.  Discharge 05/05/1967."  As referenced above, included with the STRs received following a request for in-patient STRs were records belonging to another Veteran, which included records relating to a discharge of May 5, 1967.  As such, it cannot be determined to what extent the examiner relied on the records belonging to another veteran from such date, especially in light of the fact that a record dated May 5, 1967 belonging to another Veteran contained a heading stating "complete physical examination is essentially negative except for the following" and a notation that followed was not obviously related to a back injury.  That the examiner apparently relied, at least in part, on STRs belonging to a different veteran greatly diminishes the probative value of the negative opinion provided, as it is undetermined what role such records had in the formation of the examiner's opinion.

In addition, the examiner's rationale also referenced, essentially, that the first available records of an old compression fracture was from 1996 and that prior to this the Veteran denied back problems.  The examiner also stated that "[d]iscussion with civilian radiologist...states the verbage of an 'old compression fracture' basically is any fracture that occurred more than 3-4 months ago; current technology is unable to show the difference from an old compression fracture 4 months ago versus 40 years ago."  The examiner also stated that "[r]eview of current medical literature does not support compression fractures deteriorating into DDD overtime."

Also of record are two private opinions.  A June 2016 opinion was provided by J.T., a physical therapist.  The medical professional referenced that she had treated the Veteran as a physical therapist.  She also stated that the Veteran had "an intense band of muscle guarding at his low back" and that the Veteran "asked me in the past if this extreme muscle guarding could be from an injury he had in the military.  It would appear this muscle guarding could be a result of a hard landing from a parachute jump."

Also of record is an opinion from Dr. K.B., who was referenced by the Veteran as being an orthopedic surgeon, that was documented in an April 2016 treatment note.  See July 2016 Veteran Statement; July 2016 Board Hearing Transcript, page 6.  The note referenced that the Veteran "reports a long history of back problems; initially intermittently and then basically increasing stiffness over the last several years," that "[t]he history that he relates was in the mid 1960s he was in the [military] doing some parachute jumps.  He took a very hard landing and had some significant pain in the thoracolumbar area of his back.  He apparently was treated and potentially hospitalized for a period of time" and that "he has some documentation...from his military medical records that diagnosed him with only a back sprain, although he is pretty sure he had radiographs taken.  He had been told apparently subsequent to that, that he did have a compression fracture in his upper lumbar spine."  Dr. K.B. referenced "[r]adiographs taken today of the thoracolumbar junction as well as the lumbosacral spine reveal an old healed L1 compression fracture...The lumbosacral spine has some mild degenerative change."

Dr. K.B. included an impression that stated "[o]ld L1 compression fracture, as likely as not related to history of a parachute jump.  He has no other history of trauma that could have resulted in this.  I think his symptoms are related to it."  The impression also stated "[l]umbosacral spine degenerative disease.  I feel that it is probably as likely as not that the lumbosacral degenerative disease is somewhat related to the L1 compression fracture and his prior injury as well.  It also does reveal some aging changes."

The Board notes that Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2017).  Also, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).  Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the evidence of record established that the Veteran had a lumbar spine disability and that that he sustained a back injury in service following a parachute jump.  The crucial remaining issue is whether there exists a nexus between the Veteran's current lumbar spine disability and the in-service back injury.

As to this issue, as outlined, four medical opinions are of record.  As discussed above, the Board has afforded the November 2013 VA opinion no probative value.  In addition, the June 2016 private opinion from physical therapist J.T. is of limited probative value in that it included speculative and conditional language ("[i]t would appear this muscle guarding could be a result of a hard landing from a parachute jump") and lacked a rationale.  

With respect to the April 2015 VA opinion, as noted above, the fact that the examiner apparently relied, at least in part, on STRs belonging to a different veteran greatly diminishes the probative value of the negative opinion provided.  More substantively in review of the rationale provided, the examiner's rationale referenced that the first available records of an old compression fracture was from 1996 x-rays and that "current technology is unable to show the difference from an old compression fracture 4 months ago versus 40 years ago."  The Board observes that while 1996 apparently was the first date of an x-ray report of record that identified a compression fracture, that does not necessarily mean that such fracture was not present at an earlier time, as there do not appear to be of record any relevant x-ray reports following the Veteran's separation from active service in 1970 until 1996 to identify the presence or absence of a compression fracture.  

Turning to the April 2016 private opinion by Dr. K.B., the Board initially finds probative that this opinion was provided by an orthopedic surgeon, whereas the April 2015 VA opinion was provided by a Family Nurse Practitioner.  The Board also finds probative the rationale offered that, essentially, the Veteran had an old compression fracture and that there was "no other history of trauma that could have resulted in this" other than the in-service parachute jump incident.  In this regard, the Board notes that at the July 2016 Board hearing, upon direct questioning from the VLJ, the Veteran denied after service ever injuring his back again.  See July 2016 Board Hearing Transcript, page 10.  In addition, the November 2013 VA opinion stated that "[t]he compression deformity implies some type of sports injury, fall or tumble, trauma or [motor vehicle crash]," which indicated that the Veteran's in-service parachute jump incident would be able to be caused by the identified compression fracture.  The Board notes that the April 2015 VA opinion and rationale did not adequately address this issue, in spite of the DBQ noting in the medical history section that besides the in-service parachute jump incident, the Veteran "denies any other injuries to his back."  

Additionally, the Board notes that the April 2015 VA opinion stated that "[r]eview of current medical literature does not support compression fractures deteriorating into DDD overtime" and the November 2013 VA opinion stated that "the degenerative change and disc space narrowing occurs with aging and daily 'wear-and-tear' and does not require or suggest any specific type of injury or mechanism."  In contrast, the April 2016 private opinion by Dr. K.B. stated that "[l]umbosacral spine degenerative disease.  I feel that it is probably as likely as not that the lumbosacral degenerative disease is somewhat related to the L1 compression fracture and his prior injury as well.  It also does reveal some aging changes."  This statement from an orthopedic surgeon, which acknowledged "some aging changes," inherently indicated that it was felt a relationship existed between degenerative disease and the L1 compression fracture.  In addition, the opinion also linked the degenerative disease to the in-service parachute jump incident.   
    
Overall, based on the above discussion, the Board finds the April 2016 private opinion from Dr. K.B. to be the most probative evidence of record.  This opinion linked the Veteran's L1 compression fracture and lumbosacral spine degenerative disease to an in-service parachute jump incident.  As such, the Board finds that a lumbar spine disability, to include a L1 compression fracture and lumbosacral spine degenerative disease, is related to the Veteran's active service.  The Board therefore concludes that a lumbar spine disability, to include a L1 compression fracture and lumbosacral spine degenerative disease, was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  Accordingly, entitlement to service connection for a lumbar spine disability, to include a L1 compression fracture and lumbosacral spine degenerative disease, is warranted and the appellant's claim is therefore granted.

 
ORDER

Entitlement to service connection for a lumbar spine disability, to include a L1 compression fracture and lumbosacral spine degenerative disease, is granted. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



